DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MINERVA MARIE MENDEZ,
                           Appellant,

                                     v.

                       CONSIGNED COUTURE,
                             Appellee.

                              No. 4D21-2188

                              [March 24, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank Castor, Judge; L.T. Case No. 50-2016-CC-004622-
XXXX-MB.

  Minerva Marie Mendez, Royal Palm Beach, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.